 



Exhibit 10.1

FIRST AMENDMENT TO REVOLVING LOAN AGREEMENT

     THIS FIRST AMENDMENT TO REVOLVING LOAN AGREEMENT (the “First Amendment”)
dated as of the 11th day of January, 2005, is entered into by and between
SEACOAST BANKING CORPORATION OF FLORIDA, a Florida corporation, with its
principal office and place of business located at 815 Colorado Avenue, Stuart,
Florida 34994 (the “Borrower”) and SUNTRUST BANK, a Georgia corporation, 200 S.
Orange Avenue, Orlando, Florida 33801 (the “Bank”).

W I T N E S S E T H:

     WHEREAS, the Borrower and the Bank previously entered into that certain
Revolving Loan Agreement dated as of September 6, 2001 (the “Loan Agreement”),
pursuant to which the Bank agreed, among other things, to extend to the Borrower
a revolving line of credit loan in the maximum principal amount of $5,000,000.00
(the “Loan”) for the purposes set forth in the Loan Agreement; and

     WHEREAS, the Borrower has requested the Bank to increase the amount
available for borrowing under the Loan by $10,000,000.00 to $15,000,000.00 and
to otherwise modify the Loan Agreement and the Bank has agreed to do so subject
to the additional conditions, limitations and requirements as hereinafter set
forth in this First Amendment.

     NOW, THEREFORE, for and in consideration of the mutual premises contained
herein and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the parties hereto do hereby agree
as follows:

     1. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

                    (a) The definitions of the terms “Maturity Date” and
“Permitted Loan Limit” contained in Section 1 of the Loan Agreement are hereby
deleted in their entirety and the following are substituted in lieu thereof:

     “Maturity Date” shall mean September 6, 2005.

     “Permitted Loan Limit” shall mean $15,000,000.00.

     2. Reaffirmation of Negative Pledge. The Borrower hereby specifically
reaffirms the Negative Pledge and acknowledges and agrees that it is valid, in
full force and effect and enforceable in accordance with its terms, without any
claims, counterclaims, defenses or other rights of offset whatsoever and the
Borrower will not, at any time during the term of the Loan, sell any of the
stock of FNBT.

     3. Representations and Warranties. The Borrower hereby reaffirms all of the
representations and warranties contained in the Loan Agreement as though made
and given in connection with the execution and delivery of this First Amendment
and further certifies that all such representations and warranties are true and
correct on and as of the date hereof.

     4. Ratification. Except for any modification of and/or amendment to the
Loan Agreement as herein provided, no other term, condition or provision of the
Loan Agreement shall be considered to be altered or amended, and this First
Amendment shall not be considered a novation. The Borrower agrees that the
amounts extended by the Bank to the Borrower hereunder are absolutely and
unconditionally due and owing to the Bank, and are not subject to any claims,
counterclaims, defenses or other rights of offset whatsoever.

 



--------------------------------------------------------------------------------



 



     5. Complete Agreement. This First Amendment constitutes the complete
agreement between the parties hereto and incorporates all prior discussions,
agreements and representations made in regard to the matters set forth herein.

     6. Capitalized Terms. Capitalized terms used in this First Amendment shall
have the meanings assigned to them in the Loan Agreement unless the context
hereof clearly dictates otherwise.

[Signature on Following Page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Bank and the Borrower have caused this First
Amendment to be executed by their respective duly authorized officers as of the
date first above written.

            BORROWER:


SEACOAST BANKING CORPORATION OF FLORIDA
      By:   /s/ William R. Hahl         William R. Hahl       Executive Vice
President and Chief Financial Officer     

            BANK:


SUNTRUST BANK
      By:   /s/ William Christensen         William Christensen       Vice
President     

3